Exhibit 10.27

 

SCHEDULE OF LOAN AGREEMENTS

 

SUBSTANTIALLY IDENTICAL IN ALL MATERIAL RESPECTS

 

TO THE LOAN AGREEMENT FILED AS

 

EXHIBIT 10.26 TO THIS ANNUAL REPORT ON FORM 10-K,

 

PURSUANT TO INSTRUCTION 2 TO ITEM 601 OF REGULATION S-K

 

In accordance with the instructions to Item 601 of Regulation S-K, Moxian, Inc.
has omitted filing 35 Loan Agreements as exhibits to this Annual Report on Form
10-K because they are substantially identical in all material respects to the
Loan Agreement filed as Exhibit 10.26. The lender under each Loan Agreement is
Shenzhen Bayi Consulting Co., Ltd, the borrower is Moxian Technologies
(Shenzhen) Co., and the loan is due in one year without interest.

 

The following chart sets forth the material details in which such Loan
Agreements differ from the Loan Agreement filed as Exhibit 10.26:

 

    Date   Loan Amount (RMB) 1.           2/1/2016   300,000.00 2.          
2/2/2016   250,000.00 3.           3/15/2016   1,000,000.00 4.          
4/1/2016   350,000.00 5.           4/6/2016   600,000.00 6.           4/8/2016  
300,000.00 7.           4/14/2016   900,000.00 8.           4/19/2016  
400,000.00 9.           4/20/2016   300,000.00 10.        5/5/2016   100,000.00
11.        5/6/2016   700,000.00 12.        5/13/2016   350,000.00 13.       
5/17/2016   300,000.00 14.        5/31/2016   300,000.00 15.        6/6/2016  
50,000.00 16.        6/8/2016   3,000,000.00 17.        7/8/2016   27,000.00
18.        7/12/2016   50,000.00 19.        7/14/2016   1,250,000.00 20.       
7/15/2016   50,000.00 21.        7/27/2016   85,000.00 22.        7/29/2016  
85,000.00 23.        8/10/2016   50,000.00 24.        8/25/2016   1,482,000.00
25.        9/20/2016   180,000.00 26.        9/29/2016   300,000.00 27.       
9/30/2016   100,000.00 28.        10/8/2016   200,000.00 29.        10/12/2016  
3,493,640.00 30.        10/13/2016   2,741,006.00 31.        10/14/2016  
1,215,177.00 32.        10/31/2016   1,612,416.00 33.        11/1/2016  
1,006,400.00 34.        11/14/2016   410,000.00 35.        11/15/2016  
590,000.00

